Title: From George Washington to Major General Horatio Gates, 1 October 1778
From: Washington, George
To: Gates, Horatio


          
            sir
            Colo. Brinkerhoffs near Fish Kills Octor 1 1778
          
          I do not find that the Enemy are advancing on the West side of the River. From the latest accounts they were at the liberty pole and at the Newbridge near Hackensack; and from many circumstances and the conjectures of the Officers in their Neighbourhood, it would seem that foraging is the principal object of their expedition. I was very apprehensive that they would possess themselves of some of our Stores; but they have not; and I am in hope, that the only inconvenience we shall suffer in this instance, from their coming out, will be a diversion 
            
            
            
            of them from the usual route, and a little more delay in getting them to Camp.
          Colo. Butler from Genl Scots detachment was fortunate enough to fall in with a party of the Enemy yesterday morning, and to make a Lieutenant and Eighteen privates prisoners, besides killing Ten, without any loss on our part. I am sir Yr Most Obed. servt
          
            Go: Washington
          
        